ON MOTION FOR REHEARING AND MOTION FOR CLARIFICATION
We grant appellee’s motion for rehearing and clarify our decision dated August 18, 1988 to hold that pursuant to section 713.-76, Florida Statutes (1987) and the language of the surety bond, appellant U. S. Fire, as surety, is liable on the judgment to the extent of its obligation on the bond, plus costs, although the addition of costs may exceed the penal amount of the bond. The surety is additionally liable for attorney’s fees by way of statute, section 627.-428(1), Florida Statutes (1987), independent of the language of the bond. See Financial Indemnity Co. v. Steele & Sons, Inc., 403 So.2d 600 (Fla. 4th DCA 1981). U. S. Fire Insurance Company’s motion for clarification is denied.
SHARP, C.J., and DAUKSCH and ORFINGER, JJ., concur.